Appeal from an order of the Supreme Court, Ontario County (Craig J. Doran, A.J.), entered August 31, 2012. The order, inter alia, denied the motion of defendant to compel discovery responses and for a protective order.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting those parts of defendant’s motion to compel plaintiff to disclose the documents sought in items 8 and 9 of defendant’s demand for production and inspection and as modified the order is affirmed without costs.
Same memorandum as in Rich v Benjamin (107 AD3d 1551 [2013]). Present — Scudder, P.J, Peradotto, Sconiers, Valentino and Martoche, JJ.